137 Nev., Advance Opinion lob
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                OSBALDO CHAPARRO,                                       No. 81352
                Appellant,
                vs.                                                       FILED
                THE STATE OF NEVADA,
                Respondent.                                               NOV 1 2021

                                                                             DEPUTY CLERK

                            Appeal from a judgment of conviction, pursuant to a jury
                verdict, of sexual assault, battery with the intent to commit sexual assault
                upon a victim age 16 or older, and open or gross lewdness. Second Judicial
                District Court, Washoe County; Egan K. Walker, Judge.
                            Affirmed.


                John L. Arrascada, Public Defender, and Kathryn Reynolds, Deputy Public
                Defender, Washoe County,
                for Appellant.

                Aaron D. Ford, Attorney General, Carson City; Christopher J. Hicks,
                District Attorney, and Jennifer P. Noble, Chief Appellate Deputy District
                Attorney, Washoe County,
                for Respondent.




                BEFORE THE SUPREME COURT, EN BANC.

                                                 OPINION
                By the Court, STIGLICH, J.:
                            It is well settled that a defendant has the right to be present at
                all critical stages of a criminal proceeding, including the sentencing
                hearing. In this opinion, we consider whether the defendant's right to be
SUPREME COURT
        OF
      NEVADA


(1)V 1947A
                                                                                  •3 77, 7 $0
                         present was violated when the sentencing hearing was conducted by
                         simuhaneous audiovisual transmission over the Zoom videoconferencing
                         platform due to administrative orders issued by the district court forbidding
                         in-person hearings because of the COVID-19 pandemic. Appellant Osbaldo
                         Chaparro was convicted after a jury trial in February 2020. His sentencing
                         hearing took place in May 2020. All contemporary readers of this opinion
                         will instantly understand the import of those dates: the onset of the COVID-
                         19 pandemic in March 2020 impacted nearly every area of life. The criminal
                         justice system was no exception. While his trial occurred in person and in
                         court, Chaparro was sentenced in a hearing conducted over Zoom. Because
                         we conclude that Chaparro's sentencing hearing was fair and just
                         considering the surrounding circumstances, he is not entitled to relief on
                         this claim.
                                       We also consider several challenges related to Chaparro's trial.
                         We conclude that the district court properly admitted evidence of
                         Chaparro's previous conviction for battery with intent to commit sexual
                         assault. We further conclude that the district court did not err in limiting
                         inquiry into Chaparro's prior conviction that the court had determined
                         would be admitted as evidence, as a party may not pre-try its case with the
                         jury during voir dire. Nevertheless, we direct that district courts should not
                         categorically limit questions about jurors views concerning whether a
                         defendant has prior convictions. And we recognize that inconclusive DNA
                         evidence may be relevant and admissible where permitted by the rules of
                         evidence, as here. Accordingly, we affirm.




SUPREME COURT
        Of
      NEVADA
                                                                2
10) I 947A   .126Srito
                                                  BACKGROUND
                                In December 2016, L.L. and a friend stayed at a hotel in
                    downtown Reno. In the early morning hours of December 17, L.L. was
                    walking alone towards the Harrah's casino when Chaparro grabbed her.
                    Chaparro groped L.L.'s buttocks and breasts, reached under her dress and
                    inside her tights, and digitally penetrated her. L.L. struggled and yelled
                    that she would call 9-1-1. Chaparro responded, "[Who are they going to
                    believe, me or you?" When L.L.'s friend approached, Chaparro hurried off.
                    L.L. reported the assault and underwent a sexual assault exam that same
                    morning. Harrah's security system captured the incident along with
                    footage.
                                The State charged Chaparro with sexual assault, battery with
                    the intent to commit sexual assault upon a victim age 16 or older, and open
                    or gross lewdness. Before trial, the State moved to admit evidence of
                    Chaparro's 2011 conviction for battery with the intent to commit sexual
                    assault. In that instance, Chaparro groped and accosted P.J. in the parking
                    lot of the Nugget Casino Resort. Chaparro opposed the motion, arguing the
                    evidence was unfairly prejudicial, but the district court granted the State's
                    motion and allowed P.J. to testify at trial. At trial, Chaparro did not dispute
                    that he was in the security footage or that he had committed open or gross
                    lewdness. Rather, Chaparro argued that he neither penetrated L.L. nor
                    intended to do so and was therefore innocent of sexual assault and battery
                    with the intent to commit sexual assault upon a victim age 16 or older.
                                The jury convicted Chaparro of all charges on February 14,
                    2020. In March 2020, the COVID-19 crisis prompted courts across the
                    country to consider alternatives to in-person hearings. The Second Judicial
                    District Court originally hoped to proceed with in-person appearances for

SUPREME COURT
        OF
     NEVADA
                                                          3
KJ> I947A    APro
                      "essential case types and hearings," including criminal sentencings. See In
                      re Second Judicial District Court's Response to Coronavirus Disease
                      (COVID- 19), Administrative Order 2020-2 (Mar. 16, 2020).1 But it soon
                      ordered all hearings to "be conducted by alternative means to in-person
                      hearings."    See In re Second Judicial District Court's Response to
                      Coronavirus Disease (COVID-19), Administrative Order 2020-02(A) (Apr. 9,
                      2020). Chaparres sentencing hearing was held on May 20, 2020, over Zoom.
                      Chaparro joined the hearing from a jail courtroom and was able to
                      communicate confidentially with counsel via a headset, as well as see and
                      hear the other participants. The other participants could likewise see and
                      hear Chaparro. Members of the public who chose to watch, including
                      Chaparres friends and family, could also see and hear Chaparro, the
                      attorneys, and the judge, but they could not themselves be seen or heard by
                      Chaparro. Chaparro objected to the use of Zoom instead of an in-person
                      hearing, stating that he would like to be able to see his supporters, but the
                      district court overruled the objection and proceeded with the hearing. The
                      district court sentenced Chaparro to an aggregate sentence of life with
                      parole eligibility after 12 years. This appeal follows.
                                                     DISCUSSION
                      Chaparro's due process challenge to the sentencing hearing over Zoom
                                   We begin at the end, with Chaparres sentencing hearing.
                      Chaparro argues that the district court's decision that the hearing proceed




                            1The  Second Judicial District Court's COVID-19 orders are available
                      at https://www.washoecourts.com/main/covidl9response.


SUPREME COURT
        OF
     NEVADA
                                                            4
(01 l'447A slikrIc•
                   over Zoom violated his clue process right to be present.2 Chaparro argued
                   he did not think it was "fair.. . . that I have to do something by video and
                   audio/visual because of a pandemic. That's not my fault. . . . [T]his isn't
                   what, you know, it should be like." The district court overruled Chaparro's
                   objection, stating—
                               I intend to proceed to sentencing today, because I
                               cannot predict with any reasonable certainty when
                               in the future we can conduct an in-person
                               sentencing.
                                      And, in fact, it is more valuable to have
                               resolution in your case for purposes of vesting
                               jurisdiction for purposes of an appeal that I know
                               you want to take, for example, for finality for the
                               victims in this case and for a variety of reasons. It
                               makes no sense to continue this to a date uncertain
                               in the future, which we cannot predict. . . .
                               [Ulnder the circumstances, it is the best option
                               available.
                               "A criminal defendant has the right under the Confrontation
                   Clause of the Sixth Amendment and the Due Process Clauses of the Fifth
                   and Fourteenth Amendments to be present at every stage of the trial."
                   Collins v. State, 133 Nev. 717, 719, 405 P.3d 657, 661 (2017); see also United
                   States v. Gagnon, 470 U.S. 522, 526 (1985); Illinois v. Allen, 397 U.S. 337,
                   338 (1970); NRS 178.388(1). A sentencing hearing is a critical stage of the


                         2Chaparro   also raises a violation of his confrontation rights. He raises
                   this claim for the first time on appeal, and we accordingly decline to consider
                   it. See Rippo v. State, 113 Nev. 1239, 1260, 946 P.2d 1017, 1030 (1997)
                   (declining to consider appellate claim where objection was not made below).
                   Insofar as Chaparro invokes Lipsitz v. State, that decision is
                   distinguishable, as it concerned whether a witness could testify remotely at
                   trial. See 135 Nev. 131, 442 P.3d 138 (2019); cf. Summers v. State, 122 Nev.
                   1326, 1333, 148 P.3d 778, 783 (2006) (concluding that right to confrontation
                   does not apply in capital sentencing proceedings).
SUPREME COURT
      OF
    NEVADA
                                                          5
(0) 1947A edSrM)
                proceedings, see Cunningham v. State, 94 Nev. 128, 130, 575 P.2d 936, 938
                (1978), and thus a defendant has the right to be present for sentencing. The
                right to be present is not absolute, however. Gallego v. State, 117 Nev. 348,
                367, 23 P.3d 227, 240 (2001), abrogated on other grounds by Nunnery v.
                State, 127 Nev. 749, 263 P.3d 235 (2011). "[T]he presence of a defendant is
                a condition of due process to the extent that a fair and just hearing would
                be thwarted by his absence, and to that extent only." Gagnon, 470 U.S. at
                526 (alteration in original) (quotation marks omitted); see also Kirksey v.
                State, 112 Nev. 980, 1000, 923 P.2d 1102, 1115 (1996) ("The due process
                aspect has been recognized only to the extent that a fair and• just hearing
                would be thwarted by the defendant's absence.").
                            We thus consider whether Chaparro's hearing was fair and just
                despite its unorthodoxy and conclude that the sentencing hearing was
                appropriate considering the circumstances. Chaparro was able to be heard,
                to be seen, to confidentially communicate with counsel, and to speak on the
                record. Cf. People v. Lindsey, 772 N.E.2d 1268, 1276-79 (Ill. 2002) (holding
                the due process right to be present was not violated where defendant
                participated in critical stages of arraignment and jury waiver by
                audiovisual transmission and "was able to interact with the court with
                relative ea.se," and noting similar holdings by other state supreme courts).
                Faced with an administrative order prohibiting in-person hearings, the
                district court balanced Chaparro's right to be sentenced without
                unreasonable delay, cf. NRS 176.015(1), his desire to appeal the conviction,
                and the risk of furthering the spread of a contagious disease with his right
                to be present at the hearing and the prospect of an indefinite delay. See
                Bonilla v. State, 141 N.Y.S.3d 289, 291 (Ct. Cl. 2021) (recognizing the
                Hobson's choice foisted on courts by the pandemic between exposing the

SUPREME COURT
        OF
     NEVADA
                                                     6
(01 1947A
                    public to a dangerous disease and delaying court proceedings and praising
                    virtual proceedings as a safe way to provide access to courts during the
                    crisis). Chaparro does not allege that he was prevented from presenting
                    argument or evidence on his behalf because of the way in which the hearing
                    was conducted. We note that the fairness and justness of a given proceeding
                    cannot be divorced from the circumstances in which the proceeding takes
                    place, and acknowledge the realities of this moment in assessing the district
                    court's decision to conduct the sentencing hearing over Zoom. See Snyder
                    v. Massachusetts, 291 U.S. 97, 116 (1934) ("Due process of law requires that
                    the proceedings shall be fair, but fairness is a relative, not an absolute,
                    concept. It is fairness with reference to particular conditions or particular
                    results."). Given the limited possibilities created by unprecedented
                    emergency circumstances, we conclude that a fair and just hearing was not
                    thwarted by Chaparro's absence from the courtroom.3
                    The district court did not abuse its discretion in admitting testimony
                    regarding the prior assault and conviction
                                We turn now from the sentencing hearing to the trial. Chaparro
                    argues that the district court abused its discretion in admitting victim
                    testimony regarding his 2011 conviction for battery with the intent to
                    commit sexual assault. The victim in that battery, P.J., testified at this trial

                          3Chaparro   also argues that he had a right to the in-person presence
                    of friends and family, but he does not provide supporting authority for the
                    expansion of the right to be present to third parties, and we therefore
                    decline to consider this claim. See Maresca v. State, 103 Nev. 669, 673, 748
                    P.2d 3, 6 (1987). Similarly, Chaparro makes a single reference to his right
                    to a hearing open to the public, see United States v. Rivera, 682 F.3d 1223,
                    1225 (9th Cir. 2012) (noting that the right to a public trial extends to
                    sentencing), but he does not accompany this reference with supporting
                    authority or cogent argument, and we decline to consider the claim. See
                    Maresca, 103 Nev. at 673, 748 P.2d at 6.
SUPREME COURT
        OF
     NEVADA
                                                           7
(01 1947A    GIVP
                    that Chaparro approached her in the parking lot of a casino. She testified
                    that Chaparro shoved her into her own car, grabbed her breast, and laid on
                    top of her such that she could feel his erection, all while saying "relax and
                    let it happen." Chaparro left when she yelled and struggled.
                                "NRS 48.045(3) unambiguously permits the district court to
                    admit prior sexual bad acts for propensity purposes in a criminal
                    prosecution for a sexual offense." Franks v. State, 135 Nev. 1, 4, 432 P.3d
                    752, 755 (2019). And each count charged against Chaparro was a "sexual
                    offense under NRS 48.045(3) and NRS 179D.097, as was the conviction in
                    the 2011 case. This court reviews a district court's decision to admit
                    evidence "for an abuse of discretion or manifest error." Thomas v. State,
                    122 Nev. 1361, 1370, 148 P.3d 727, 734 (2006). In determining whether to
                    admit a prior sexual offense pursuant to NRS 48.045(3), the district court
                    must (1) make a preliminary finding that the prior sexual offense is
                    relevant, and (2) find "that a jury could reasonably find by a preponderance
                    of the evidence that the bad act constituting a sexual offense occurred."
                    Franks, 135 Nev. at 5, 432 P.3d at 756. Finally, the district court should
                    evaluate whether the probative value of the evidence is substantially
                    outweighed by the danger of unfair prejudice by considering
                                (1) the similarity of the prior acts to the acts
                                charged, (2) the closeness in time of the prior acts
                                to the acts charged, (3) the frequency of the prior
                                acts, (4) the presence or lack of intervening
                                circumstances, and (5) the necessity of the evidence
                                beyond the testimonies already offered at trial.
                    Id. at 6, 432 P.3d at 756-57 (quoting United States v. LeMay, 260 F.3d 1018,
                    1028 (9th Cir. 2001) (quotation marks omitted)).
                                Chaparro does not dispute that his previous sexual offense was
                    relevant or that a jury could find by a preponderance of the evidence that
SUPREME COURT
        OF
     NEVADA
                                                         8
(Oi 1947A    AV).
                    the offense occurred. Instead, he argues that evidence of the previous
                    sexual offense was not necessary to the States case and that the district
                    court erred in evaluating whether the probative value of his previous sexual
                    offense was outweighed by the danger of unfair prejudice. We disagree.
                    Initially, we note that the factors for evaluating whether the probative value
                    is substantially outweighed by the danger of unfair prejudice are not
                    elements to be met before evidence is admissible but considerations for the
                    district court to weigh. Turning to the district court's evaluation of the
                    factors, the court noted the similarities in the previous assault and the
                    assault of L.L.—both occurred near casinos, when the women were alone,
                    and Chaparro talked to both women during the attacks. The assaults
                    occurred approximately five years apart, and nothing in the record shows
                    intervening circumstances affecting the balance of the previous crimes
                    probative value and the risk of prejudice. While the State had other
                    evidence of Chaparro's guilt, including the security footage and Chaparro's
                    concession to the open or gross lewdness charge, the previous conviction for
                    battery with the intent to commit sexual assault was "simply . . . helpful or
                    practically necessary" to show Chaparro's intent in assaulting L.L. and his
                    propensity to commit the crime. Franks, 135 Nev. at 7, 432 P.3d at 757
                    (quotation marks omitted). Accordingly, we conclude the district court did
                    not abuse its discretion in admitting this evidence at trial.
                    The district court did not err in limiting uoir dire
                                By the time of voir dire, Chaparro was aware that the district
                    court would allow trial testimony by P.J. regarding the 2011 battery with
                    intent to commit sexual assault. Chaparro argues that he was improperly
                    barred from asking prospective jurors questions regarding the effect
                    evidence of that conviction might have on their deliberation in this case.

SUPREME COURT
       OF
    NEVADA
                                                           9
(0) 1947A 446P11.
                               This matter was discussed in camera. The district court noted
                   Chaparres objection and barred his proposed questioning on the previous
                   conviction. The court determined that such questions would "pre-try facts
                   of [the] case" and that propensity evidence is significant enough that it
                   "would be unnecessarily volatile with this or any other jurr "to ring the bell
                   of Mr. Chaparres conviction for battery to commit sexual assault when he
                   stands accused of the same thing." Chaparro argued that a fair trial
                   required ensuring that the empaneled jury be able to deliberate only on the
                   facts of this offense, despite knowing of his prior conviction for the same
                   offense.
                               NRS 175.031 provides that "Mlle court shall conduct the initial
                   examination of prospective jurors, and defendant or the defendant's
                   attorney and the district attorney are entitled to supplement the
                   examination by such further inquiry as the court deems proper. Any
                   supplemental examination must not be unreasonably restricted." Voir dire
                   serves to determine whether jurors "can and will, in accordance with their
                   oath, render to the defendant and the state a fair and impartial trial on the
                   facts allowed to be presented to them by the court." Oliver v. State, 85 Nev.
                   418, 422, 456 P.2d 431, 434 (1969). Both the scope and method of voir dire
                   are within the district court's discretion, Salazar v. State, 107 Nev. 982, 985,
                   823 P.2d 273, 274 (1991), and we review for an abuse of discretion or a
                   showing that the defendant was prejudiced, Leonard v. State, 117 Nev. 53,
                   64, 17 P.3d 397, 404 (2001).
                               We conclude that the district court appropriately limited
                   Chaparro from inquiring into specific evidence that would be presented at
                   trial. See Witter v. State, 112 Nev. 908, 915, 921 P.2d 886, 892 (1996)
                   (concluding that parties may not ask jurors about hypothetical facts that

SUPREME COURT
      OF
    NEVADA
                                                         10
(0) i9.17A .4P:o
would reveal whether a potential juror would find the defendant guilty
because such a question goes "beyond determining whether a potential juror
would be able to apply the law to the facts of the case"), abrogated on other
grounds by Nunnery, 127 Nev. 749, 263 P.3d 235. As noted by the district
court here, that Chaparro was previously convicted of the same offense he
stood accused of had significant potential to influence the jury. This posed
a serious risk of causing jurors to prejudge the facts of the case.4 See
Browning v. State, 124 Nev. 517, 531 n.32, 188 P.3d 60, 70 n.32 (2008)
(impliedly recognizing that it is error to ask a potential juror to prejudge
the merits of a case); 58 Am. Jur. 3d Proof of Facts § 21 (2021 Supp.)
(observing that it is universally recognized that voir dire may not be used
to pre-try the case). In doing so, this line of questioning risked depriving
Chaparro of an impartial jury. See People v. Carasi, 190 P.3d 616, 632 (Cal.
2008) (observing that voir dire seeks to uncover jurors views in the abstract
to ensure that they consider the facts with an open mind and that this aim
is undermined by overly specific questions that expose the facts of the case).
Rather, Chaparro could have protected his interest in ensuring that jurors
apply the law to the facts of the case by voir dire questions regarding a
potential juror's perspective on defendants with prior convictions, without
specifically inquiring into his own previous conviction. The district court
did not categorically obstruct inquiry into the general issue of potential
jurors' views on defendants with previous convictions and thus did not err
here. See id. at 632-33 (recognizing that district courts err in categorically
limiting inquiry into case-specific issues). Accordingly, we conclude that


      4This  risk is exacerbated by the fact that this "evidence would be
received by the jury during voir dire without context or instruction from the
court as to its proper use.


                                     11
                Chaparro has not shown that the district court abused its discretion or that
                he was prejudiced.
                The district court did not abuse its discretion in allowing testimony on
                inconclusive DNA evidence
                            The pair of tights L.L. wore during the incident were examined
                for DNA evidence. The results were inconclusive, showing a mixture of
                DNA for which no person could be excluded. Chaparro argues that the
                district court abused its discretion in admitting the evidence because the
                results were inconclusive and could not have any effect on the probability
                that he digitally penetrated L.L.
                            Again, when reviewing a district court's decision to admit
                evidence, this court reviews "for an abuse of discretion or manifest error."
                Thomas, 122 Nev. at 1370, 148 P.3d at 734. Evidence that is relevant is
                generally admissible. NRS 48.025(1). Relevant evidence is "evidence
                having any tendency to make the existence of any fact that is of consequence
                to the determination of the action more or less probable than it would be
                without the evidence." NRS 48.015. Whether inconclusive DNA evidence
                is relevant is a question of first impression for this court.5
                            Other courts considering this question have concluded that
                such "evidence may be independently relevant to show that police conducted
                a thorough investigation." People v. Marks, 374 P.3d 518, 524 (Colo. App.


                      5Chaparro   points us to Valentine v. State, 135 Nev. 463, 472, 454 P.3d
                709, 718 (2019), the only instance where this court has addressed
                inconclusive DNA evidence. However, that matter involved an entirely
                different question. In Valentine, we found prosecutorial misconduct when
                the State encouraged jurors to look at an inconclusive DNA report and
                "Em]ake your own determination" as to what they, as untrained laypersons,
                believed it proved. Id. (emphasis omitted). But we did not address the
                admissibility of that evidence in the first place.
SUPREME COURT
         OF
     NEVADA
                                                      12
(43) I947A
                2015); accord Commonwealth v. Cavitt, 953 N.E.2d 216, 231 (Mass. 2011)
                (providing that when the thoroughness of an investigation is challenged,
                "DNA test results, even those that are inconclusive, [are] relevant and
                probative to establishing the integrity and adequacy of the police
                investigation"). We find this conclusion balances the interests relevant to
                this question nicely. Inconclusive results may be of minimal probative value
                to a defendant's guilt or innocence, but they may be relevant to show the
                jury the thoroughness of the steps taken by law enforcement in order to
                investigate the victim's account.6
                            Independent from the relevance of showing a thorough
                investigation, inconclusive evidence may be relevant to the State's
                presentation of a complete story regarding a particular piece of evidence.7
                In Old Chief v. United States, 519 U.S. 172, 188-89 (1997), Justice Souter
                eloquently described this dynamic:
                            Mhere lies the need for evidence in all its
                            particularity to satisfy the jurors expectations
                            about what proper proof should be. Some such
                            demands they bring with them to the courthouse,
                            assuming, for example, that a charge of using a
                            firearm to commit an offense will be proven by
                            introducing a gun in evidence. A prosecutor who
                            fails to produce one, or some good reason for his


                      6 We note that this determination does not alter our holdings on
                course-of-investigation evidence. See, e.g., Collins, 133 Nev. at 726, 405
                P.3d at 666 ("Course-of-investigation testimony does not give carte blanche
                to the introduction of unconfronted hearsay, or evidence concerning matters
                irrelevant to guilt or innocence." (citations omitted)).

                      70ur determination in this regard does not affect our previous
                holdings regarding the "complete story of the crime doctrine. See, e.g.,
                Bellon v. State, 121 Nev. 436, 444, 117 P.3d 176, 181 (2005) (discussing the
                doctrine and providing that it must be construed narrowly).
SUPREME COURT
        OF
     NEVADA
                                                     13
031 1947A
                              failure, has something to be concerned
                              about. . . . The use of witnesses to describe a train
                              of events naturally related can raise the prospect of
                              learning about every ingredient of that natural
                              sequence the same way.            If suddenly the
                              prosecution presents some occurrence in the series
                              differently, as by announcing a stipulation or
                              admission, the effect may be like saying, "never
                              mind whaes behind the door," and jurors may well
                              wonder what they are being kept from knowing.
                  This concern is greater today than when Justice Souter wrote for the Court
                  in 1997, due to the so-called "CSI effect." See generally Clifford S. Fishman
                  & Anne T. McKenna, 7 Jones on Evidence § 60:46(a) (7th ed. 2019) ("But
                  evidence is also relevant if the absence of such evidence might lead a jury
                  to make negative assumptions about the party with the burden of producing
                  evidence."). Public fascination with forensic technology has led to increased
                  juror expectations that every case involves forensic evidence and to the risk
                  that jurors may make negative assumptions about the States case when
                  forensic evidence is not presented. See id.
                              Here, L.L. testified that Chaparro pulled down her tights and
                  digitally penetrated her. A Sexual Assault Nurse Examiner testified that
                  she collected the tights L.L. wore during the incident within hours of the
                  assault. The DNA results from the tights were inconclusive as to possible
                  contributors but showed the thoroughness of the investigation and
                  completed the "story" of the evidence already presented regarding L.L.'s
                  tights. Therefore, the inconclusive DNA evidence was relevant.
                              Chaparro also argues that the danger of undue prejudice
                  substantially outweighed the probative value of the inconclusive DNA
                  evidence. We disagree. As the video evidence showing that Chaparro was
                  the man touching L.L. was not in dispute and the DNA evidence did not
                  inculpate Chaparro, the risk of unfair prejudice did not outweigh the
SUPREME COURT
      OF
    NEVADA
                                                       14
101 1947A 44SED
                    relevance of the inconclusive DNA evidence.       See NRS 48.035(1). We
                    conclude the district court did not abuse its discretion in admitting this
                    evidence.
                    Cumulative error
                                Finally, Chaparro contends that cumulative error denied him a
                    fair trial. Because we have rejected Chaparro's assignments of error, we
                    conclude that his allegation of cumulative error lacks merit. See United
                    States v. Rivera, 900 F.2d 1462, 1471 (10th Cir. 1990) ("[A] cumulative-error
                    analysis should evaluate only the effect of matters determined to be error,
                    not the cumulative effect of non-errors.").
                                                  CONCLUSION
                                Unusual, historic circumstances can require unusual,
                    temporary accommodations. We conclude that Chaparro was not denied a
                    fair and just sentencing hearing where a pandemic made his physical
                    presence at the hearing unsafe and he was provided with an appropriate
                    alternative, in light of the extraordinary circumstances of the moment. We
                    further apply the analysis set forth in Franks v. State, 135 Nev. 1, 432 P.3d
                    752 (2019), and conclude that the district court did not err in admitting
                    evidence of Chaparro's prior conviction for battery with intent to commit
                    sexual assault. And we determine that while district courts should not
                    categorically limit inquiry during voir dire into jurors views regarding
                    defendants with prior convictions, the district court did not err in this
                    regard here when it barred inquiry into their views as to Chaparro's prior
                    conviction because that would have risked having jurors prejudge the
                    evidence, depriving Chaparro of an impartial jury. Finally, we affirm the




SUPREME COURT
        Of
     NEVADA
                                                         15
i0) 1947A    40).
                       conviction and clarify that inconclusive DNA evidence may be admitted
                       where relevant and otherwise in accord with the rules of evidence.



                                                                         2              J.
                                                         Stiglich
                       We concur:




                       Hardesty                                 Parraguirre


                                                                    '441Zeit.)         , J.
                                                                Silver


                                    A            , J.
                       Pickering                                Herndon




SUPREME COURT
        OF
     NEVADA
                                                           16
(DI 1941A    ceei0c.